           Case 1:20-cv-05358-LLS Document 4 Filed 08/13/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALDIN WINSLOWET-ALPS,
                           Plaintiff,
                    -against-
                                                                       20-CV-5358 (LLS)
ESTATE ELISE W. HARRIS; STEVEN
KANDEL FIDUCIARY; ANNE AMMAN-                                      ORDER OF DISMISSAL
VARGUS; UNITED STATES DISTRICT
JUDGE; MARTIN B. BURKE,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action seeking immediate disbursement to him of

funds from a trust established by his mother’s will. For the reasons set forth in this order, the

Court dismisses the action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363-64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16-17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). The Court is obliged, however, to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-

75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original).
           Case 1:20-cv-05358-LLS Document 4 Filed 08/13/20 Page 2 of 5




                                           BACKGROUND

        Plaintiff Aldin Winslowet-Alps attaches to this complaint a copy of a document dated

July 1, 1999, labeled “Last Will and Testament of Elise W. Harris.” (Compl. at 6.) The will

states that Harris was a resident of Westchester County, New York. (Id.) It provides for certain

sums to be distributed to Harris’s daughter, Anne Ammann, and directs that other sums be held

in a trust administered for the benefit of Plaintiff. The will directs that accountant Steven Kandel

be appointed trustee of that trust. (Id. at 17.)

        Plaintiff brings this suit against Steven Kandel, Anne Ammann, the Estate of Elise W.

Harris, and Martin B. Burke, who is described as a “fiduciary.” Plaintiff asserts the following:

        It’s my money. I want it. Oral surgeon says, “The will as it stands is unfair. The
        fair thing would be for you to have all the money to do with as you please. There
        is enough for that. . . .”

        My share is $500,000. . . Having 2 fiduciar[ies] violates my civil rights, political
        and religious.

(Id. at 3.) Plaintiff has previously filed similar suits against many of the same defendants, in this

and other districts. See, e.g., Winslowet-Alps v. Kandel, No. 09-CV-4871 (KMW) (S.D.N.Y. May

26, 2009) (dismissing claims regarding distributions from estate for lack of subject matter

jurisdiction), appeal dismissed, 09-2633-cv (2d Cir. Aug. 25, 2009) (“[A]ppeal is DISMISSED

because it lacks an arguable basis in law or fact. See 28 U.S.C. 1915(e); Neitzke v. Williams, 490

U.S. 319, 325 (1989)”); Winslowet-Alps v. Kandel, No. 16-CV-3043 (LAP) (S.D.N.Y. Apr. 28,

2016) (dismissing complaint as incoherent and frivolous).

                                            DISCUSSION

        The subject matter jurisdiction of the federal district courts is limited. Federal jurisdiction

is generally available only when a “federal question” is presented, 28 U.S.C. § 1331, or when

plaintiff and defendant are citizens of different states and the amount in controversy exceeds



                                                   2
           Case 1:20-cv-05358-LLS Document 4 Filed 08/13/20 Page 3 of 5




$75,000, 28 U.S.C. § 1332. “[A]ny party or the court sua sponte, at any stage of the proceedings,

may raise the question of whether the court has subject matter jurisdiction.” Manway Constr.

Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983); Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be policed by

the courts on their own initiative . . . .”). “If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

        To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)).

        To determine whether a case arises under federal law, the court must analyze “whether—

on its face—the complaint is drawn so as to seek recovery under federal law or the Constitution.”

Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1189 (2d Cir. 1996). “[I]f it should

appear that the plaintiff was not really relying upon [a federal statute] for his alleged rights, . . .

the suit would not really and substantially involve a controversy within the jurisdiction of the

court.” Id. at 1188 (quoting Fair v. Kohler Die and Specialty Co., 228 U.S. 22, 25 (1913)).

Plaintiff’s claims regarding the administration of his mother’s estate arise under state law, not

federal law. Plaintiff’s allegation that it violates his civil rights to have a trustee exercise

discretion over the distribution of his benefits does not rely on any federal statute for relief.

        Although Plaintiff’s complaint is not entirely clear, Plaintiff does seem to list “United

States District Judge” as a defendant, in the caption of the complaint. But Plaintiff does not




                                                    3
            Case 1:20-cv-05358-LLS Document 4 Filed 08/13/20 Page 4 of 5




mention this defendant in the body of the complaint or plead any facts about a claim against a

federal district judge. 1 This is insufficient to create federal subject matter jurisdiction. See Perry

v. Merit Sys. Prot. Bd., 137 S. Ct. 1975, 1984 (2017) (“To invoke federal-question jurisdiction,

allegations in a complaint must simply be more than ‘insubstantial or frivolous’”).

        Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. § 1332(a);

Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006).

        Plaintiff does not plead facts about where any defendant is domiciled, but he lists

addresses for himself and one of the defendants in Connecticut. Plaintiff thus fails to plead facts

establishing diversity of citizenship, both because it appears that he and at least one defendant

are citizens of the same state, and because he fails to plead facts about the citizenship of other

defendants.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects. See Hill v. Curcione, 657 F.3d 116, 123–24 (2d Cir. 2011). Moreover, a district

court generally should allow a plaintiff “to drop dispensable nondiverse defendants whose

presence would defeat diversity of citizenship.” Jaser v. New York Prop. Ins. Underwriting




        1
        If Plaintiff were suing a judge based on the judge’s judicial acts, the judge would be
immune from suit. See, e.g., Mireles v. Waco, 502 U.S. 9, 11 (1991) (Judges are absolutely
immune from suit for damages for any actions taken within the scope of their judicial
responsibilities).


                                                   4
            Case 1:20-cv-05358-LLS Document 4 Filed 08/13/20 Page 5 of 5




Ass’n, 815 F.2d 240, 243 (2d Cir. 1987). Granting leave to amend is not required, however,

where it would be futile. Hill, 657 F.3d at 124.

         Federal courts lack jurisdiction to “administer an estate, probate a will, or do any other

purely probate matter.” Marshall v. Marshall, 547 U.S. 293, 312 (2006); Lefkowitz v. Bank of

N.Y., 528 F.3d 102, 107 (2d Cir. 2007) (“[A] federal court may neither ‘dispose of property that

is in the custody of a state probate court,’ nor take over the administration of estate assets

pending in probate courts . . . .”). “[C]laims for disgorgement of assets held by the estate and

specific performance of court orders regarding the estate distributions, f[a]ll within the probate

exception.” Marcus v. Quattrocchi, 715 F. Supp. 2d 524, 532 (S.D.N.Y. 2010).

         Plaintiff seeks to compel the trustee to disgorge trust assets to him and asks this Court to

exercise jurisdiction over the administration of his trust. It therefore appear that the probate

exception to diversity jurisdiction, limited though it is, would bar Plaintiff’s claims from

proceeding in federal court even if he could plead facts showing diversity of citizenship. The

Court therefore dismisses the complaint for lack of subject matter jurisdiction. The Court

declines to grant Plaintiff leave to amend his complaint to replead his claims because it would be

futile to do so.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed for lack of subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

Dated:     August 13, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   5
